97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Stanton Maurice HOFFMAN, Petitioner.
No. 95-8113.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 20, 1996.Decided:  October 1, 1996.

Stanton Maurice Hoffman, Petitioner Pro Se.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Stanton Hoffman brought this mandamus petition seeking an order compelling the United States District Court for the Western District of North Carolina to act on several pending motions in Hoffman's 42 U.S.C. § 1983 (1994) action.  Because we note that the district court acted on each of these motions during the pendency of this petition, Hoffman is not entitled to a writ of mandamus.


2
Hoffman also petitions this court to rescind the district court's stay of discovery and appoint Hoffman counsel to aid his cause.  With respect to these requests, Hoffman has not met the heavy burden of showing that he has a clear right to the relief he seeks and that there are no other adequate avenues of relief.   See Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED